USCA11 Case: 20-12517   Date Filed: 03/09/2021     Page: 1 of 13



                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12517
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:20-cv-00679-MLB



GAME TRUCK GEORGIA, LLC,

                                                 Plaintiff - Appellant,

versus

ATLANTIC SPECIALTY INSURANCE COMPANY,

                                                 Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (March 9, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12517        Date Filed: 03/09/2021     Page: 2 of 13



        Following an accident at a Georgia high school, a jury in a state-court

proceeding returned a verdict against Game Truck Georgia, LLC, exceeding the

company’s liability-insurance limits. That decision is on appeal in the state appellate

court, and Game Truck’s insurer, Atlantic Specialty Insurance Company, continues

to provide a defense for its insured. Game Truck, however, brought this action

against Atlantic Specialty for failing to settle the case prior to trial, allegedly causing

Game Truck to go out of business.

        The district court dismissed Game Truck’s complaint because a final

judgment has not yet been entered in the underlying litigation. Because the Supreme

Court of Georgia has interpreted the language of Game Truck’s policy as requiring

a final judgment or settlement prior to bringing suit, we affirm.

   I.      FACTS AND PROCEDURAL HISTORY

        In 2016, Game Truck operated an events rental business, providing gaming

machines and other equipment for use at parties. A client hired Game Truck to

provide equipment for an event on May 13, 2016, at Campbell High School in

Smyrna, Georgia. This equipment included gear for “bubble soccer,” an activity in

which participants wear large, inflatable balls around their upper bodies while

moving their legs freely.

        Salvador Reyes Quezada (“Reyes”) attended the event at Campbell High

School and used the bubble soccer equipment that Game Truck had provided. While


                                            2
         USCA11 Case: 20-12517        Date Filed: 03/09/2021   Page: 3 of 13



using it, he collided with another participant, suffering serious injuries to his brain

and forehead. He remained in a coma for several days and permanently lost his

senses of taste and smell. On August 12, 2016, Reyes filed a state-court lawsuit

against Game Truck (the “Reyes litigation”). The complaint alleged that Game

Truck had failed to warn, supervise, and instruct Reyes.

      Game Truck was the holder of a liability insurance policy issued by Atlantic

Specialty, covering bodily injury with a per-occurrence limit of $1,000,000. The

policy provides,

             3. Legal Action Against Us

             No person or organization has a right under this Coverage
             Part:

             a. To join us as a party or otherwise bring us into a “suit”
                asking for damages from an insured; or

             b. To sue us on this Coverage Part unless all of its terms
                have been fully complied with.

             A person or organization may sue us to recover on an
             agreed settlement or on a final judgment against an
             insured; but we will not be liable for damages that are not
             payable under the terms of this Coverage Part or that are
             in excess of the applicable limit of insurance. An agreed
             settlement means a settlement and release of liability
             signed by us, the insured and the claimant or the claimant’s
             legal representative.

      Atlantic Specialty undertook Game Truck’s defense in the Reyes litigation.

On November 22, 2017, counsel for Game Truck received a thirty-day time-limited


                                          3
          USCA11 Case: 20-12517        Date Filed: 03/09/2021    Page: 4 of 13



demand, offering to settle the Reyes claims for $750,000. Informed of the offer,

Atlantic Specialty rejected it and did not respond by the deadline. Defense counsel

subsequently received a second offer, demanding $1,000,000 for settlement, but

Atlantic Specialty rejected it again. Allegedly, both offers were reasonable. On June

5, 2019, Atlantic Specialty sent Game Truck a letter, informing it that the Reyes

claims might exceed its $1 million policy limit. The next day, Atlantic Specialty

offered a $250,000 settlement, which Reyes rejected.

      The case proceeded to trial. The jury returned a verdict in Reyes’s favor and

determined that Game Truck was 93 percent at fault for his damages, which totaled

$5 million. Accordingly, on September 17, 2019, the state court entered judgment

for Reyes in the amount of $4,650,000, plus pre-judgment interest of $92,996.16 and

post-judgment interest at the statutory rate of 8.25 percent. Because of the rejected

settlement offers, the court also ruled that Game Truck was liable for Reyes’s

attorney’s fees and costs. See Ga. Code Ann. § 9-11-68.

      Game Truck’s counsel moved for remittitur of the verdict or, in the alternative,

a new trial. Atlantic Specialty also planned to appeal from the trial court’s judgment.

      Nevertheless, as a result of the judgment, Game Truck lost its franchise rights.

It has been unable to rent out its equipment and has gone out of business. On January

14, 2020, Game Truck filed this action against Atlantic Specialty in state court. The

complaint includes three counts: (1) for negligent or bad-faith failure to settle, see S.


                                           4
            USCA11 Case: 20-12517     Date Filed: 03/09/2021   Page: 5 of 13



Gen. Ins. Co. v. Holt, 416 S.E.2d 274 (Ga. 1992); (2) for an award of attorney’s fees

due to bad faith or stubborn litigiousness, see Ga. Code Ann. § 13-6-11; and (3) for

punitive damages, see Ga. Code Ann. § 51-12-5.1.

         Atlantic Specialty removed the lawsuit to the Northern District of Georgia,

invoking the court’s diversity jurisdiction, and moved to dismiss the claims under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Atlantic Specialty argued

that Game Truck’s failure-to-settle claim had not yet accrued because no final, non-

appealable excess judgment had been entered against it. Alternatively, Game Truck

argued that the district court should stay the proceedings pending final resolution of

the state-court litigation.

         The district court granted the motion. It concluded that a judgment above

policy limits is a necessary element of Game Truck’s failure-to-settle claim. The

court held that the case was “not ripe” because post-trial motions remained pending

and because Atlantic Specialty planned to appeal from the state trial court’s final

judgment. Accordingly, the district court dismissed the case without prejudice. This

timely appeal followed.

   II.      STANDARD OF REVIEW

         We review de novo the district court’s dismissal of the complaint under Rule

12(b)(6) for failure to state a claim. Am. Dental Ass’n v. Cigna Corp., 605 F.3d

1283, 1288 (11th Cir. 2010). In doing so, we accept the allegations in the complaint


                                           5
          USCA11 Case: 20-12517       Date Filed: 03/09/2021   Page: 6 of 13



as true and construe them in the light most favorable to the plaintiff, Game Truck.

Id. We also review de novo the district court’s conclusion that that a claim is unripe.

Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006).

   III.   DISCUSSION

      Game Truck argues that the district court erred in dismissing its complaint

because, according to Game Truck, its failure-to-settle claim does not require a final,

excess judgment under the circumstances of this case. Atlantic Specialty disagrees

on the merits and contends, alternatively, that Game Truck’s claim is not ripe and

thus nonjusticiable. Although it is not clear whether the district court found this

claim to be unripe in the nonjusticiable sense of the term, we are obligated to

consider this issue on appeal, regardless. See Trump v. New York, 141 S. Ct. 530,

534–35 (2020); Cheffer v. Reno, 55 F.3d 1517, 1523 (11th Cir. 1995).

      The ripeness doctrine stems from the jurisdictional requirement of a “case” or

“controversy” under Article III, see DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,

352 (2006), so we must resolve it before considering the merits, see Sinochem Int’l

Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007). A claim is

unripe when it relies on “contingent future events that may not occur as anticipated,

or indeed may not occur at all,” Texas v. United States, 523 U.S. 296, 300 (1998)

(quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580–81 (1985)),

but the inquiry required is not, as Atlantic Specialty suggests, whether a claim has


                                          6
           USCA11 Case: 20-12517            Date Filed: 03/09/2021        Page: 7 of 13



accrued under state law. We must analyze both “the fitness of the issues for judicial

decision” and “the hardship to the parties of withholding court consideration.”

Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304 (11th Cir. 2017) (en banc)

(quoting Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 808 (2003)).

       Both requirements are satisfied here. As to fitness, we note that Game Truck’s

alleged injuries—loss of its franchise and having gone out of business—are

immediate, rather than conjectural. These injuries will not readily subside if Atlantic

Specialty is successful in its state-court appeal, and further factual development will

not aid judicial review. See Harrell v. The Fla. Bar, 608 F.3d 1241, 1258 (11th Cir.

2010). As to hardship, Game Truck has plausibly explained how, if Atlantic

Specialty settles following a successful appeal, this proceeding could be its only

opportunity to seek redress for persistent injuries. Thus, we conclude that Game

Truck would suffer hardship from our withholding consideration. Cf. Cheffer, 55

F.3d at 1524 (considering hypothesized effects of delay in analyzing hardship

prong). To the extent that the district court concluded that it lacked jurisdiction on

this basis, we disagree. 1




       1
          The Supreme Court has questioned whether the “prudential ripeness” requirements of
“fitness” and “hardship” are compatible with the obligation of exercising jurisdiction under Article
III. See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167 (2014). Because Game Truck’s
injuries satisfy Article III and given our conclusion that the ripeness requirements are met here, in
any event, we need not address that question in this case. See id.

                                                 7
         USCA11 Case: 20-12517        Date Filed: 03/09/2021   Page: 8 of 13



      On the merits, the parties dispute whether a final, unappealable judgment is a

prerequisite to bringing a failure-to-settle claim. Under Georgia law, an insurance

company may be liable when it acts with negligence, fraud, or bad faith in failing to

settle a claim against its insured. Holt, 416 S.E.2d at 276. The finder of fact must

determine whether, judged by the standard of the “ordinarily prudent insurer,” the

insurance company acted unreasonably in failing to give equal consideration to the

interests of its insured by taking the case to trial. First Acceptance Ins. Co. of Ga.,

Inc. v. Hughes, 826 S.E.2d 71, 74 (Ga. 2019) (citations omitted). Failure-to-settle

claims ordinarily sound in tort, see U.S. Fid. & Guar. Co. v. Evans, 156 S.E.2d 809,

811 (Ga. Ct. App.), aff’d, 158 S.E.2d 243 (Ga. 1967), and the insurer’s duty to settle

arises upon presentation of a settlement offer that is within the insured’s policy

limits, Hughes, 826 S.E.2d at 75.

      However, the Supreme Court of Georgia has recognized that an insurance

policy, as a contract, may cabin the insurer’s liability in tort. Under Georgia law,

the court construes insurance policies under ordinary principles of contract

interpretation. See Reed v. Auto-Owners Ins. Co., 667 S.E.2d 90, 91–92 (Ga. 2008).

In Trinity Outdoor, LLC v. Central Mutual Insurance Co., a billboard owner was

sued after its billboard fell, killing two individuals. 679 S.E.2d 10, 11 (Ga. 2009).

During court-ordered mediation, the billboard owner, Trinity, chose to settle the

claims against it, without having received consent from its insurer, Central. Id.


                                          8
          USCA11 Case: 20-12517         Date Filed: 03/09/2021   Page: 9 of 13



Trinity later brought a failure-to-settle claim against Central, which had sought to

litigate the question of Trinity’s liability. Id.

       The Supreme Court of Georgia, answering a certified question, held that the

insurance contract barred the failure-to-settle claim under the circumstances. Id. at

10, 12. The court pointed to three separate provisions in the contract that (1)

prevented Trinity from making a voluntary payment without Central’s consent, (2)

required Central to pay only legal obligations of its insured, and (3) enabled Central

to be sued either based on a settlement to which it agreed or following a final

judgment. Id. Regarding the last provision, the court held that because Central had

not agreed to the settlement and no final judgment had been entered, Trinity could

not sue it for reimbursement of the settlement payment. Id.

       Game Truck argues that Trinity Outdoor is distinguishable because, unlike the

insured in that case, it did not seek to settle the Reyes litigation without Atlantic

Specialty’s consent. Although we acknowledge this difference, we nevertheless read

Trinity Outdoor more broadly. The question certified to the Supreme Court of

Georgia in that case asked, “whether an action for negligent or bad faith failure to

settle a case requires that a judgment be entered against an insured in excess of the

policy limits before the action can be asserted.” Id. at 11. Answering that question,

the court did not rest its holding on just Trinity’s failure to obtain consent before

making a voluntary payment; it also underscored the policy’s requirement of either


                                             9
           USCA11 Case: 20-12517          Date Filed: 03/09/2021       Page: 10 of 13



a settlement (with the insurer’s consent) or final judgment. See id. at 12. A

subsequent decision described that provision as a “no action” clause, which

establishes a “contractually agreed upon condition precedent” to filing suit.

Piedmont Off. Realty Tr. v. XL Specialty Ins. Co., 771 S.E.2d 864, 866 (Ga. 2015).

The upshot of the clause is that, absent a settlement or final judgment, the insurer

cannot be sued. Trinity Outdoor, 679 S.E.2d at 13.2

       In this case, Game Truck’s policy, under the heading “Legal Action Against

Us,” includes a nearly identical “no action” clause. Under Trinity Outdoor, then, an

agreed-upon settlement or final judgment was a condition precedent to bringing this

action. Because Atlantic Specialty continues to pursue its appeal in the Reyes matter,

neither category is satisfied here.         And the underlying rationale from Trinity

Outdoor—protecting the insurer’s bargained-for right to control the litigation

reasonably on behalf of its insured—applies with equal force. See id.; see also 1

William M. Shernoff et al., New Appleman Insurance Bad Faith Litigation § 4.03

(2d ed. Supp. 2020) (“Georgia law is clear that, even where the policy provides that

the insurer’s consent to settle shall not be unreasonably withheld, a defending insurer

has a right to take the case to judgment.”). Game Truck suggests that a judgment


       2
         Atlantic Specialty cites cases in which we reached this conclusion under Florida law. See
Romano v. Am. Cas. Co. of Reading, Pa., 834 F.2d 968 (11th Cir. 1987); Fortson v. St. Paul Fire
& Marine Ins. Co., 751 F.2d 1157 (11th Cir. 1985). As the parties agree that Georgia law governs
this dispute, we reach our conclusion in this appeal applying only binding Georgia precedent. See
Flintkote Co. v. Dravo Corp., 678 F.2d 942, 945 (11th Cir. 1982).

                                               10
           USCA11 Case: 20-12517         Date Filed: 03/09/2021      Page: 11 of 13



from the state trial court is enough in this case.             But considering the policy

underpinning Georgia law, we see no basis to treat the trial court’s judgment as

equivalent to a final judgment (or agreed-upon settlement) following appeal.3

       Resisting this conclusion, Game Truck asserts, first, that its complaint states

a claim of negligence under Southern General Insurance Co. v. Holt, 416 S.E.2d

274. Second, Game Truck contends that even if its claim sounds in contract, Atlantic

Specialty breached that contract under Southern Guarantee Insurance Co. v. Dowse,

605 S.E.2d 27 (Ga. 2004). But the Supreme Court of Georgia rejected both

arguments in Trinity Outdoor. As to the first, the court emphasized that the terms of

an insurance contract can alter the parties’ obligations in tort. See Trinity Outdoor,

679 S.E.2d at 13 n.3 (citing Holt, 416 S.E.2d 274). As to the second, the court

distinguished Dowse as involving an insurer that could not rely on the policy to

defend itself after “wholly abandon[ing] its insured.” Id. at 12–13. Here, as in

Trinity Outdoor, there is no allegation that Atlantic Specialty has failed to comply

with its defense or indemnity obligations under the terms of the insurance policy.

       Finally, Game Truck argues that Trinity Outdoor should not be read to require

a final judgment in excess of policy limits because such a rule could bar some insured

parties from recovery altogether. Applying Georgia law, the former Fifth Circuit


       3
          Game Truck argues that the district court did not rely on this theory in its order. Of
course, we may affirm on any basis supported by the record, even one on which the court below
did not rely. Henley v. Payne, 945 F.3d 1320, 1333 (11th Cir. 2019).

                                              11
           USCA11 Case: 20-12517          Date Filed: 03/09/2021       Page: 12 of 13



allowed recovery of consequential damages—like the economic damages alleged

here—in bad-faith litigation against an insurer. See State Farm Mut. Auto. Ins. Co.

v. Smoot, 381 F.2d 331, 338 (5th Cir. 1967). Game Truck contends that the district

court’s reasoning in this case would permanently foreclose that remedy where an

insurer has acted in bad faith but no final judgment or judgment in excess of policy

limits is ever entered against the insured. However, given that the Reyes litigation

remains on appeal and the district court’s dismissal was without prejudice in this

case, we are not faced with the concern that Game Truck identifies. We need not—

and do not—express a view as to whether the terms of this insurance contract or the

decision in Trinity Outdoor would permit Game Truck to bring suit against Atlantic

Specialty if the Reyes appeal concludes without a final judgment or a judgment in

excess of policy limits. 4




       4
          Game Truck argues that affirming the district court’s judgment in this case would be at
odds with our unpublished decision in American Guarantee & Liability Insurance Co. v. Liberty
Surplus Insurance Co., 835 F. App’x 447 (11th Cir. 2020). Although that decision is not binding,
see 11th Cir. R. 36-2, we nevertheless note that it does not conflict with our opinion here. The
parties in that case—primary and excess insurers—did not point to “no action” clauses in their
policies. But even if such clauses existed, they would not have barred the suit because the parties
reached an agreed-upon settlement in the underlying litigation. See Am. Guar., 835 F. App’x at
454; cf. Trinity Outdoor, 679 S.E.2d at 13.

                                                12
           USCA11 Case: 20-12517        Date Filed: 03/09/2021       Page: 13 of 13



   IV.     CONCLUSION

       For the reasons set forth in this opinion, we affirm the district court’s entry

of judgment in favor of Atlantic Specialty.5

       AFFIRMED.




       5
        Given our conclusion that Trinity Outdoor controls the outcome in this case, we decline
Game Truck’s request to certify a question to the Supreme Court of Georgia. See Hattaway v.
McMillian, 903 F.2d 1440, 1449 (11th Cir. 1990).

                                              13